Jerome H. Gerber, Deputy Attorney General, and Thomas D. McBride, Attorney General,
*724— You have requested our opinion concerning certain provisions of the Act of August 20, 1953, P. L. 1212, 50 PS §§2101-2113. From your request it appears that you desire answers to the following questions: (1) May the Pennsylvania Hospital, a private psychiatric hospital licensed by the Department of Welfare, receive a patient who was willing to be committed by a court as an alcoholic under the provisions of the above act; and (2) may the Department of Health contract with private hospitals for the care of alcoholic patients?
Section 4 of the Act of 1953, supra, 50 PS §2104 states:
“The Secretary of Health shall contract for or establish such hospital and clinical facilities as are necessary to care properly for persons addicted to the excessive use of alcoholic beverages, and shall establish standards for the administration and organization of these facilities.”
Section 5 of the act provides that any person who, through the excessive use of alcoholic beverages, has become unable to care for himself, his family or his property, or who has become a burden to the public, may be admitted to the hospital or clinical facilities established or contracted for under section k of the act by court commitment on voluntary application, court commitment in lieu of sentence, court commitment upon petition by any relative, guardian, next friend or any other responsible person.
No contract exists between the Pennsylvania Hospital and the Department of Health for the establishment of hospital and clinical facilities to care for alcoholics.
It is, therefore, our opinion and you are accordingly advised that an alcoholic patient could not be committed by a court, pursuant to this act, to the Pennsylvania Hospital unless and until the Secretary of Health has contracted with the Pennsylvania Hospital for *725treatment of such alcoholic patients and has established standards for the administration and organization of such a facility. By the same token it is clear that the Secretary of Health may, in his discretion, make such a contract with the Pennsylvania Hospital, or with any other private institution capable of rendering proper services, for the establishment of facilities for the care of persons addicted to the excessive use of alcoholic beverages. Of course, the Pennsylvania Hospital, or any other such institution may receive and treat alcoholic patients who voluntarily enter or who are committed by the courts pursuant to laws other than the act in question.